DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,  16, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over TW (TW M527411 U) in view of Parkhill (2,173,950).
Regarding claim 2, TW discloses the invention as claimed (e.g., figs. 3A-3C), including a body portion (310) disposed at an object (2); and at least one first roller member (330) movably disposed at the body portion and adapted to roll in the first direction (any one direction of roller 330); wherein the body portion has an axle portion (312, the middle portion connecting 341 and 350), and the first roller member is fitted to the axle portion by a joint portion (350), the joint portion is directly  connected to the axle portion, wherein the body portion (310) has a first fitting portion (341), the first fitting portion has a feeding portion (342) which a material of the object (2) flows into or enters when the first fitting portion is pressed against the object (see figs. 3B and 3C), such that the first fitting portion is fixedly fitted to the object.  However, TW does not show an axial direction of the first roller member (a ball roller) being perpendicular to an axial direction of the axle portion.  Parkhill teaches a caster assembly wherein the roller member is in form of a ball roller (40, figs. 1-2) fitted to the axle portion (10) by a joint portion (42).  Parkhill further teaches a second embodiment (fig. 4) wherein the roller member (66) is in form of a wheel fitted to the axle portion (10) by a joint portion (68, 70) such that an axial direction (70) of the roller member is perpendicular to an axial direction of the axle portion (10).  Because both TW and Parkhill, one with a ball roller and the other one with a wheel roller, teach methods for rolling articles across a support surface with rollers, it would have been obvious to one of ordinary skill in the art to substitute one roller for the other to achieve the predictable result of rolling articles across a support surface with rollers. 
As to claim 16, the joint portion of Parkhill includes a post member (70), engaging member, bolt member, raised member or dented member.
As to claim 34, wherein the object of TW (2) is at least a rail, object, rod member, carrying member, or carried member.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. (1) applicant’s first argument is based on the amended claim that the TW reference fails to show the axial direction of the first rolling member being perpendicular to the axial direction of the axle portion.  However, such limitation is met by TW and Parkhill as stated in the rejection above.  (2) applicant’s second argument is based on that TW fails to discloses that “the body has a first fitting portion, the first fitting portion has a feeding portion which a material of the object flows into or enters when the first fitting portion is pressed against the object, such that the first fitting portion is fixedly fitted to the object.”  The examiner disagrees.  Although a complete English translation of TW is not readily provided, US corresponding publication US2017/0320674A1 clearly states that a downward force applied to the rolling device causes the material of the object to be trapped into the groove (see paragraph [0078]).  Applicant’s argument is simply untrue.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
US2017/0320674 A1 (Wang et al.), a US corresponding document of TWM527411 U, is cited as reference for translation purpose. 
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
October 13, 2022